Citation Nr: 0211225	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bilateral otitis 
media, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
urinary disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
impotency, claimed secondary to the urinary disability.

(The issues of entitlement to a compensable rating for 
bilateral hearing loss and service connection for a 
psychiatric disability secondary to the claimed impotency 
will be the subjects of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Milwaukee, Wisconsin RO, which denied, in 
part, service connection for a urinary disability and 
impotency, secondary to the claimed urinary disability.  
Subsequently, these issues were transferred to the Boston, 
Massachusetts RO.  Furthermore, this case also comes on 
appeal from an August 2000 rating decision by the Boston, 
Massachusetts RO, which denied, in part, an increased rating 
for otitis media.

Although the October 1998 rating decision phrases the issues 
of service connection for a urinary disability and impotency 
as though they were an original claim, the Board concludes 
that these issues were appropriately handled as subsequently 
indicated in the July 2001 Supplemental Statement of the 
Case.

The Board is undertaking additional development on the issues 
of entitlement to a compensable rating for bilateral hearing 
loss, service connection for a urinary disability and 
impotency, and service connection for a psychiatric 
disability, secondary to the claimed impotency, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran is currently rated at 10 percent disabling 
for bilateral otitis media, the maximum allowable rating for 
this condition.

3.  In an August 1997 rating decision, the RO denied service 
connection for a urinary disability and impotence; the 
veteran did not appeal this denial.

4.  Evidence added to the record since August 1997 includes 
data that is relevant and probative to the issue at hand and 
is so significant it must be considered in order to fairly 
decide the merits of the claim


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for chronic 
suppurative otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.87, Diagnostic Code 6200 (2001).

2.  The August 1997 rating decision, which denied service 
connection for a urinary disability and impotency, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1100 (2001).

2.  Evidence received since August 1997 is new and material 
and the claims for entitlement to service connection for a 
urinary disability and impotency are reopened.  38 U.S.C.A. 
§§ 1110, 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Otitis media

VA treatment records show that in October 1999, the veteran 
suffered from a left tympanic membrane perforation.  The 
examiner further stated that the right tympanic membrane was 
intact, but opaque.  In April 2000, the veteran was treated 
for minimal wax in the right ear and a small retraction 
pocket centrally in the pars flaccida and myringoslcerosis.  
In December 2000, the veteran had complaints of bilateral ear 
pain and a clear discharge from the left ear.  Examination of 
the right ear revealed changes consistent with otitis 
externa, inflammation of the external auditory canal, and a 
small perforation of the tympanic membrane.  Examination of 
the left ear also showed changes consistent with otitis 
externa and eardrum bulging, but no evidence of tympanic 
perforation.  The veteran was diagnosed as having chronic 
otitis externa.  Furthermore, in a January 2001 follow-up 
examination, both canals were noted to be healing, the right 
better than the left, and there was no evidence of tympanic 
membrane perforations.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  By virtue of 
the July 2001 Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  The RO also has made reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all available evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  Hence, adjudication of this appeal, without remand 
to the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath, supra.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  It is essential, both in the examination and evaluation 
of disability, that each disability be viewed in relation to 
its history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran is currently rated as 10 percent disabling under 
Diagnostic Code 6200 for chronic suppurative otitis media, 
and he contends that he is entitled to a higher rating.  
Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87 
(2001)).  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
U.S. Court of Appeals for Veterans Claims has held that, 
where pertinent law or regulation changes after a claim has 
been filed or reopened and before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
case, neither regulation provides for a rating in excess of 
that currently assigned the veteran under Diagnostic Code 
6200.  The old regulation provides that the rating for otitis 
media, suppurative, chronic is to be combined with the 
ratings for loss of hearing.  The revised regulation includes 
a list of other possible complications-labyrinthitis, 
tinnitus, facial nerve paralysis, and bone loss of skull-that 
would also warrant separate evaluations.  

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the Rating Schedule to this case, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 14.507 (2001) (precedential opinions of the General 
Counsel are binding on the Board).  In this case, the Board 
finds that the revised regulations are more favorable as they 
expand the related disabilities which may be rated 
separately.

As noted above, a 10 percent rating is the maximum allowable 
rating under Diagnostic Code 6200.  The veteran is also 
separately rated for hearing loss, and this issue requires 
further development.  While there is an inferred issue of 
service connection for tinnitus, this matter is discussed in 
the Introduction section of this decision.

Consideration has been given to whether otitis media presents 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards so as to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2001).  There is no showing that the 
veteran's service-connected otitis media has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned, 10 percent 
evaluation); has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular criteria.  In the absence of evidence of 
such factors, the Board is not required to further develop 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

In this respect, while VA treatments records show complaints 
of ear pain and discharge, the evidence does not demonstrate 
that the veteran has suffered from any recent episodes of 
otitis media, particularly not to the level required for an 
increased rating based on an extra-schedular basis.  
Furthermore, even though there is evidence that the veteran 
suffers from a perforated tympanic membrane, the rating 
criteria provides no more than a non-compensable rating for 
perforation of the tympanic membrane.  Therefore, a higher 
rating is not warranted under Diagnostic Code 6211.  In 
conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected chronic otitis media is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

New and material evidence to reopen a claim 
for a urinary disability and impotency
 
Historically, the veteran filed a claim for service 
connection for a urinary disability in September 1991 and for 
impotency in December 1991.  By rating decision dated April 
1992, the RO denied service connection for a urinary 
disability and impotency because the evidence did not 
indicate that these disabilities were incurred in or 
aggravated by military service.  The veteran subsequently 
filed a substantive appeal in January 1993 and the Board held 
that the claims were not well-grounded in a January 1996 
decision.  Thereafter, the veteran filed a claim to reopen 
the issues of entitlement to service connection for a 
genitourinary disability and impotency, and by an August 1997 
rating decision, the RO held that new and material evidence 
had not been submitted.  The RO gave the veteran written 
notification of this determination that same month and a 
timely appeal was not thereafter received.  Therefore, the 
rating decision became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  VA 
must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.

The Board notes that while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply because the veteran's claim to reopen a 
finally decided claim was not received on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 (Aug. 29, 
2001).

In the case at hand, the evidence available for the RO's 
consideration in August 1997 included:  service medical 
records, which show that the veteran suffered from urethral 
discharge upon separation from service; an August 1954 VA 
examination, in which the veteran had complaints of kidney 
problems and frequent urination; a June 1993 RO hearing 
transcript in which the veteran had complaints of constant 
"leakage," loss of erectile function, and urethral 
discharge; VA treatment records, dated 1995 through 1988, 
showing symptoms of frequent urination, intermittency, 
urgency, weak stream, and nocturia, a diagnosis of verruca 
vulgaris, and a diagnosis of warts on the right scrotum; and 
letters from Dr. Michael C. Fiore, dated May and June 1998, 
which state that the veteran's current diagnosis of non-
specific urethritis is related to his military service.

In June 1998, the veteran requested that his claim for 
entitlement to service connection for a urinary disability 
and impotency be reopened.  Newly submitted evidence received 
since the August 1997 rating decision includes:  VA treatment 
records dated 1982 through 1997; an April 2000 letter from 
Dr. Fiore; and a March 2001 VA examination report.

Specifically, the VA treatment records, dated 1982 through 
1996, show that the veteran was treated for episodes of 
hematuria in June 1982.  After examination, the examiner 
diagnosed hematuria and urethral lesions.  Furthermore, 
treatment records, dated February 1982 through April 1996, 
show that the veteran was treated for complaints of 
impotency.  In an April 2000 letter, and after review of a 
"large body" of VA and Army medical records, Dr. Fiore 
reported, in part, that the veteran's current urethritis 
symptoms, a chronic condition, has destroyed the veteran's 
capacity to have a sexual relationship 
with his wife and that it is related to his military service.

This evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
as it includes competent medical evidence that the veteran's 
urinary disability and impotency are the result of his 
military service.  Thus, the Board finds that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In 
conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim for service 
connection for a genitourinary disability and impotency, and 
that, accordingly, his claim is reopened.




ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a urinary disability and impotency, the appeal 
is granted.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

